

116 HR 1704 : Championing American Business Through Diplomacy Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS1st SessionH. R. 1704IN THE SENATE OF THE UNITED STATESMay 8, 2019Received; read twice and referred to the Committee on Foreign RelationsAN ACTTo foster commercial relations with foreign countries and support United States economic and
			 business interests abroad in the conduct of foreign policy, and for other
 purposes.1.Short titleThis Act may be cited as the Championing American Business Through Diplomacy Act of 2019.2.FindingsCongress finds the following:(1)According to the 2017 National Security Strategy of the United States of America, Retaining our position as the world’s preeminent economic actor strengthens our ability to use the tools of economic diplomacy for the good of Americans and others..(2)A November 7, 2018, cable from Secretary of State Michael R. Pompeo to all diplomatic and consular posts—Boosting Commercial Diplomacy Around the World—stated that helping American companies is a foreign policy priority * * *. Promoting broad-based, responsible, and sustainable economic growth helps to stabilize regions and creates new and growing markets for U.S. companies. A transparent and level playing field for U.S. investment in these countries counters real and growing challenges such as China’s Belt and Road initiative..(3)In the January–February 2019 issue of The Foreign Service Journal, Ambassador Barbara Stephenson, the President of the American Foreign Service Association, wrote Foreign Service support for American business * * * is a major reason why the U.S. Foreign Service was created..3.Economic diplomacy within the Department of StateSubsection (c) of section 1 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a) is amended—(1)by redesignating paragraph (3) as paragraph (4); and(2)by inserting after paragraph (2) the following new paragraph:(3)Assistant Secretary for economic and business matters(A)In generalSubject to the numerical limitation specified in paragraph (1), there is authorized to be established in the Department of State an Assistant Secretary of State who shall be responsible to the Secretary of State for matters pertaining to international economics and business matters in the conduct of foreign policy.(B)Matters contemplatedThe matters referred to in subparagraph (A) include the following:(i)International trade and investment policy.(ii)International finance, economic development, and debt policy.(iii)Economic sanctions and combating terrorist financing.(iv)International transportation policy.(v)Support for United States businesses.(vi)Economic policy analysis and private sector outreach.(vii)International data privacy and innovation policies.(viii)Such other related duties as the Secretary may from time to time designate..4.Chief of mission responsibilitiesSection 207 of the Foreign Service Act of 1980 (22 U.S.C. 3927) is amended by adding at the end the following new subsection:(d)Promotion of United States economic interestsEach chief of mission to a foreign country shall have as a principal duty the promotion of United States economic and commercial interests in such country..5.Increased training in economic and commercial diplomacySection 708 of the Foreign Service Act of 1980 (22 U.S.C. 4028) is amended by adding at the end the following new subsection:(d)Economic and commercial diplomacyThe Secretary of State, with the assistance of other relevant officials and the private sector, shall establish as part of the standard training provided for economic and commercial officers of the Foreign Service, chiefs of mission, and deputy chiefs of mission, training on matters related to economic and commercial diplomacy, with particular attention to market access and other elements of an enabling framework for United States businesses, commercial advocacy, and United States foreign economic policy, in addition to awareness about the support of the United States Government available to United States businesses, including support provided by the Department of Agriculture, the Department of Commerce, the Export-Import Bank of the United States, the Millennium Challenge Corporation, the Trade and Development Agency, the Department of the Treasury, the United States Agency for International Development, and the United States International Development Finance Corporation..6.Report from each mission on matters of commercial relations(a)In generalNot later than 1 year after the date of the enactment of this Act and annually thereafter, the chief of mission at each bilateral diplomatic mission of the United States and the Director of the American Institute in Taiwan shall submit to the Secretary of State the following:(1)Data and other information regarding actions taken by each such mission or Institute during the previous year to foster commercial relations and safeguard United States economic and business interests in the country or region in which each such chief of mission and the Director serves.(2)Each such mission’s and Institute’s anticipated economic and commercial priorities for the coming year.(b)Report to CongressThe Secretary of State, after receiving the information required under subsection (a), shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report, disaggregated by country or region, on activities and initiatives, including with appropriate examples, to create an enabling environment and otherwise promote United States economic and business interests in each such country or region, as well as information about significant foreign competition to United States businesses in the relevant country or region, including state-directed investments by foreign governments and United States strategic competitors in such country or region.7.Report on unified investment climate statement and country commercial guide(a)In generalThe Secretary of State and the Secretary of Commerce shall jointly produce and make publicly available on a United States Government internet website an annual country- and region-specific report regarding commercial relations with foreign countries and regions and safeguarding United States economic and business interests abroad, including with regard to United States exports and investments, including by small- and medium-size enterprises.(b)Matters To be includedEach report required under subsection (a) shall include the following with respect to each country or region covered by each such report:(1)Information about doing business in each country or region.(2)Background information about each country’s or region’s political environment.(3)Information about selling United States products and services in each country or region.(4)Leading sectors for United States exports and investment in each country or region.(5)Information about trade regulations, customs, and standards in each country or region, such as—(A)information on import tariffs; and(B)documentation about which United States businesses should be aware when exporting, including any prohibited items or temporary entry procedures.(6)Investment climate statements describing each country’s or region’s openness to foreign investments, such as information relating to each country’s or region’s—(A)investment policies;(B)market barriers;(C)business risks;(D)legal and regulatory system, including dispute resolution;(E)level of public and private sector corruption;(F)level of political violence and instability;(G)adherence to internationally recognized core labor standards; and(H)protection of property rights.(7)Information about trade and project financing in each country or region, such as each country’s or region’s—(A)banking and financial system, and how United States businesses typically get paid;(B)foreign exchange controls; and(C)important sources of funding for project financing.(8)Relevant business travel information and business customs in each country or region.(9)Information about services and personnel of the diplomatic mission of the United States available to United States businesses to support their activities in each country or region.(10)Any significant trade or commercial agreement that exists between the United States and each country or region.(11)A point of contact at the diplomatic or consular mission of the United States in each country or region for United States businesses.8.Improving awareness of United States Government tools and services to support United States
 businesses overseasThe Secretary of State and the Secretary of Commerce shall take actions to improve United States businesses’ awareness of United States Government tools and services to assist such businesses overseas, especially small and medium-sized enterprises, including by coordinating with State trade agencies, Export Assistance Centers, and Small Businesses Development Centers.9.Negotiations to establish international quality infrastructure investment standards(a)In generalThe President, acting through the Secretary of State, and in coordination with other relevant Federal agency heads, shall initiate and pursue negotiations with countries to establish international standards for government-supported quality infrastructure investment overseas, including with respect to the following:(1)Respect for the sovereignty of countries in which infrastructure investments are made.(2)Anti-corruption.(3)Fiscal and debt sustainability.(4)Environmental, social and governance safeguards.(5)Local labor.(6)Transparency.(b)Report on progress of negotiationsNot later than 1 year after the date of enactment of this Act, the President shall provide a briefing to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate on the progress of any negotiations described in subsection (a).10.Report by Comptroller General of the United States(a)In generalNot later than 2 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report on United States economic and commercial diplomacy.(b)Matters To be includedThe report required under subsection (a) shall include an assessment of the following:(1)What is known about the effectiveness of United States economic and commercial diplomacy in influencing foreign governments and supporting United States businesses abroad.(2)Coordination between the Department of State and the Department of Commerce with respect to United States economic and commercial diplomacy.(3)The effectiveness of training provided pursuant to subsection (d) of section 708 of the Foreign Service Act of 1980 (as added by section 4 of this Act) on matters relating to economic and commercial diplomacy.(4)The status and effectiveness of actions taken by the Secretary of State under section 7 of this Act regarding commercial relations with foreign countries and regions and safeguarding United States economic and business interests abroad.(5)Recommendations to improve United States economic and commercial diplomacy.Passed the House of Representatives May 7, 2019.Cheryl L. Johnson,Clerk.